Citation Nr: 1439865	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected lung cancer.

2.  Entitlement to service connection for a chronic respiratory disability, to include as secondary to service-connected lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The April 2010 rating decision, in part, granted service connection for lung cancer and assigned a noncompensable initial rating, effective September 30, 2009, the date of the Veteran's claim for service connection, and denied entitlement to service connection for a chronic respiratory disability.  

In a September 2011 rating decision, the Veteran's lung cancer was assigned a 30 percent initial rating, effective September 30, 2009.  The issue on appeal has been recharacterized to reflect the increase in the assigned rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a June 2011 rating decision granted entitlement to a TDIU effective September 30, 2009.  The Veteran has only been service-connected for disabilities from September 30, 2009.  As such, the issue of entitlement to a TDIU is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 brief, the Veteran's representative explained that the Veteran was entitled to a contemporaneous VA examination, and that his service-connected lung cancer had worsened since his last VA examination.  Review of the claims file shows that the Veteran last underwent a VA examination to determine the nature and severity of his service-connected lung cancer in December 2009, more than four years ago.  The claims file contains a dated October 2010 letter addressed to the Veteran and notified him that a VA examination would be scheduled to ascertain the current nature and severity of his service-connected lung cancer.  However, there is no indication that the VA examination was ever scheduled.  As a result, the Board finds that the Veteran must be provided a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, the Veteran contends that his chronic respiratory disability, claimed as chronic obstructive pulmonary disease (COPD) and emphysema, is related to his service-connected lung cancer.  In support of his claim, his treating physician, John Mitchell, M.D., submitted a statement dated in October 2010.  Dr. John Mitchell opined:  "[...] have reviewed his current treatment records which indicate he is being treated for lung cancer and COPD (emphysema).  It is my medical opinion that it is as least as likely as not that the current COPD (emphysema) condition is secondary to the service connected lung cancer."  He did not provide any rationale for the opinion.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A VA medical opinion was obtained in February 2011.  Curiously, the examination report is entitled "For DBQ Ischemic Heart Disease."  The VA examiner explained that the Veteran's current COPD and emphysema is "as likely as not 50-50 probability" caused by his smoking one and one-half packs of cigarettes a day for 30 years.  The examiner stated that the current COPD and emphysema was not caused by his lung cancer and was "less likely than not 50-50 probability" been aggravated by his lung cancer.  The examiner did not provide any rationale as to why the COPD and emphysema were not aggravated by the lung cancer.  As a result, the Board finds that the VA examiner's opinion is inadequate and a new opinion must be obtained.  See 38 C.F.R. § 3.310; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, during the appeal, the Veteran submitted copies of private medical treatment records from numerous health care providers.  In addition, he submitted release forms in September 2011 and identified private medical treatment.  Specifically, he identified receiving treatment from the Medical University of South Carolina from February 2011 to the present.  The Veteran submitted records that were dated through August 2011.  However, at the time of the signed September 2011 release form, he indicated present treatment.  Therefore, as additional records may be available that are not associated with the record, VA must request these identified records from Medical University of South Carolina.  In addition, the Veteran completed a release form in September 2011 and identified treatment from Low Country Hematology and Oncology.  VA requested records from the facility previously and received records in December 2010.  The most recent records from Low Country Hematology and Oncology are dated in October 2010.  The Veteran identified receiving treatment through February 2011.  Accordingly, the identified records from Low Country Hematology and Oncology must be requested.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the identified private treatment records from Medical University of South Carolina and from Low Country Hematology and Oncology (not already associated with the claims file) as identified by the Veteran in the signed September 2011 release forms.  If required, request that the Veteran complete a new release form for each identified private health care provider.   

Any response must be recorded in the claims file and the Veteran notified accordingly.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lung cancer, and to determine the nature and etiology of any other chronic respiratory disability present.  The claims file must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed, to include pulmonary function testing.  Report all manifestations and symptoms of the Veteran's lung cancer.  

After a review of the claims file and examination of the Veteran, the examiner must respond to the following:  

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any chronic respiratory disability, other than lung cancer, was caused by or otherwise related to active service.  

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any chronic respiratory disability, other than lung cancer, was proximately caused by or due to the service-connected lung cancer.  

c.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any chronic respiratory disability, other than lung cancer, was aggravated by the service-connected lung cancer.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A rationale must be expressed for all opinions reached.  

4.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

